United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.R., Appellant
and
U.S. POSTAL SERVICE, NETWORK
DISTRIBUTION CENTER, Warrendale, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0839
Issued: July 7, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 17, 2016 appellant, through counsel, filed a timely appeal from a February 3,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a right hand or
arm injury causally related to her federal employment.
FACTUAL HISTORY
On January 9, 2015 appellant, then a 23-year-old seasonal temporary mail handler, filed a
traumatic injury claim (CA-1) alleging that she injured her right wrist and arm in the
1

5 U.S.C. § 8101 et seq.

performance of duty on December 31, 2014. On the claim form she indicated that she had
injured her left hand two or three days earlier and had been assigned light duty.2 Appellant
reported that she felt right hand pain due to over compensation. The reverse of the claim form
reported appellant stopped working on January 2, 2015.
An employing establishment manager submitted a January 6, 2015 letter indicating that
appellant had reported a left wrist injury on December 27, 2014. The manager reported appellant
had been hired on December 13, 2014 and, that after December 31, 2014, she had been working
light duty with a 10-pound restriction. She noted that appellant opened sacks, sorted parcels, and
rewrapped containers. In a January 7, 2015 letter, a supervisor indicated that appellant also
complained of right hand pain on December 27, 2014, and indicated the pain began on
December 26, 2014 when she was tossing a parcel. An employing establishment human
resources specialist submitted a January 7, 2015 letter asserting that appellant’s claim did not
appear to be a traumatic injury claim, as it occurred over more than one workday. The
employing establishment reported that appellant had been hired as a temporary employee for the
holiday season, and that she had reported she was a sign language student, which could have
contributed to a right hand injury.
As to medical evidence, appellant submitted an emergency department form report from
Dr. Anita Conway, Board-certified in emergency medicine, reflecting treatment on
January 2, 2015. Dr. Conway wrote that appellant should be off work until January 6, 2015, with
the need to wear a right wrist splint for at least a week.
By letter dated February 2, 2015, OWCP requested that appellant submit additional
evidence. It afforded appellant 30 days to submit additional medical evidence to support her
claim for compensation.
In a narrative report dated January 2, 2015, Dr. Conway provided a history of a right
wrist injury on December 31, 2014, which appellant felt may have occurred because she was
over using her right hand after a left arm injury. She opined that appellant “appears to have over
used her right upper extremity and then sprained it and now has tendinitis.”
Appellant submitted a January 12, 2015 report from Dr. Gwynne Bragdon, a Boardcertified orthopedic surgeon. Dr. Bragdon reported that appellant had left arm pain on
December 26, 2014, and was diagnosed with tendinitis. According to Dr. Bragdon, appellant
started using her right arm while working and felt overuse and had to stop. She provided results
on examination, noting diffuse pain throughout the right hand and wrist that “cannot be defined.”
Dr. Bragdon reported x-rays of the right wrist showed no acute fracture, but she diagnosed
bilateral de Quervain’s and left lateral epicondylitis. Dr. Bragdon recommended a 10-pound
lifting restriction. In reports dated February 16 and March 23, 2015, Dr. Bragdon indicated that
appellant was seen for a follow up of her right de Quervain’s.
By decision dated April 15, 2015, OWCP denied the claim for compensation. It found
that the medical evidence was insufficient to establish causal relationship between a diagnosed
condition and the accepted work events.
2

Appellant’s claim for a left arm injury is not before the Board on this appeal (OWCP File No. xxxxxx227).

2

In a letter dated and postmarked May 14, 2015, appellant, through counsel, requested a
hearing before an OWCP hearing representative. A telephonic hearing was held on
December 9, 2015. During the hearing, appellant contended that her claim was based on work
duties such as loading, unloading, and opening parcels, casing mail, and pushing carts performed
over a number of days.
Appellant submitted a January 6, 2016 report from Dr. Bragdon. No physical
examination results were provided. Dr. Bragdon opined that the reason appellant could have
developed tendonitis in both arms was that she was using her hand in a repetitive lateral pinch
and was twisting her arm which can lead to de Quervain’s. She opined, “The way she was lifting
and maneuvering could lead to a de Quervain’s tendinitis which is why it may be related to the
[employing establishment].” Dr. Bragdon reported that she could not opine that the condition
had nothing to do with sign language, as she did not know how often appellant signs or the
maneuvers used for sign language.
By decision dated February 3, 2016, the hearing representative affirmed the April 15,
2015 OWCP decision, finding the medical evidence speculative and insufficient to establish the
claim for compensation.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.4
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.5 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.6
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining

3

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

See Robert G. Morris, 48 ECAB 238 (1996).

6

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.7
ANALYSIS
In the present case, appellant filed a claim for injury to her right hand or wrist. The
record indicates she had been hired on December 13, 2014 as a seasonal temporary mail handler
and her duties involved casing mail, lifting, and opening parcels. Appellant stopped work on
January 2, 2015. Although appellant filed a traumatic injury claim, her statements at the
December 9, 2015 hearing indicate that she was claiming that her work duties during the period
she worked contributed to a right hand/wrist injury.8 As appellant has alleged injury over the
course of more than one shift, her claim is for an occupational disease.
OWCP has accepted that appellant performed the claimed work duties. The issue,
therefore, is whether there is sufficient medical evidence on causal relationship between a
diagnosed right hand or wrist condition and the accepted employment factors. In her January 2,
2015 report, Dr. Conway does not provide a complete history of injury and only refers briefly to
over use of the right hand, without further explanation. She reports that appellant sprained her
hand and then developed tendinitis, without supporting an opinion with medical rationale. The
Board finds that the report from Dr. Conway is insufficient to establish the present claim as she
did not sufficiently address how appellant’s work duties contributed to a diagnosed medical
condition.9
Dr. Bragdon has diagnosed bilateral de Quervain’s syndrome, but she does not provide a
rationalized medical opinion relating a right hand condition to the identified employment factors.
She mentions a repetitive lateral pinch and twisting, without providing a history that shows
familiarity with appellant’s limited work history at the employing establishment and the extent of
the specific job duties performed. As to causal relationship, the physician uses speculative terms
such as “could” and “may be” related without supporting the opinion with sound medical
rationale. Medical opinions that a condition “could be” causally related are speculative and
therefore of diminished probative value.10
It is appellant’s burden of proof to establish her claim. For the reasons discussed, the
Board finds that appellant did not meet her burden of proof. The record does not contain a
medical report with a complete and accurate history and a medical opinion on causal relationship
with employment that is supported by sound medical rationale.11

7

Id.

8

A claim for injury over more than one work day or shift is properly considered an occupational disease or
illness, rather than a traumatic injury. See 20 C.F.R. § 10.5(q) and (ee).
9

See E.M., Docket No. 15-1120 (issued January 13, 2016).

10

See Kathy A. Kelley, 55 ECAB 206, 211 (2004).

11

Supra note 6.

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish a right hand or arm injury causally
related to her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 3, 2016 is affirmed.
Issued: July 7, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

